DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-16 are pending upon entry of amendment filed on 10/9/19.

Upon further consideration, the restriction requirement mailed on 2/23/21 has been withdrawn.   

Claim 1-16 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 1/9/20 has been acknowledged.

4.	The oath filed on 1/23/20 has been entered.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The use of the phrase “such as” in claim 6 and term “optionally” in claim 11, respectively, renders the claim indefinite because it is unclear whether the limitations following such terms or phrases are part of the claimed invention.  See MPEP 2173.05 (h).


8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2008/0071063.

The ‘063 publication teaches antibody formulations comprising phosphate and histidine buffer  (claims 1-13, entire document) and the antibody includes tocilizumab (IL-6R antibody) at concentration between 10-200mg/ml ([244]). The formulation is stable at 4 weeks at 40oC ([0016, 90]) and contains less than 5% of aggregates (Fig 5) In addition, the formulation further comprising sugar (Fig. 6-10) at pH 6.  The ‘063 publication teaches that the buffer combination is less than 50mM (note 35mM of buffer p. 46, [361]) showing no loss of activity. 

As is evidenced in examples of specification of the instant application, phosphate buffer and histidine buffer combined to establish phosphate-amino acid buffer system (p. 21-22).

Claim 5 is included in this rejection as the prior art and the claimed formulations are identical; prior art formulation would inherently has less than 10cp of viscosity.  As the exemplary .

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 18-21 of U.S. Application No. 16/068294.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘294 application recites antibody formulation comprising phosphate-amino acid buffer.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Yunsoo Kim
Patent Examiner
Technology Center 1600
May 28, 2021 


/YUNSOO KIM/Primary Examiner, Art Unit 1644